—In an action to recover damages for dental malpractice, the defendant appeals from an order of the Supreme Court, Kings County (Garson, J.), dated April 2, 2001, which denied his motion for partial summary judgment dismissing the causes of action arising from his treatment of the plaintiff which occurred before March 24, 1997.
Ordered that the order is affirmed, with costs.
There is a factual issue as to whether the defendant provided a continuous course of treatment for the specific condition which gave rise to the instant action (see, CPLR 214-a; Busti-O’Leary v Mancuso, 258 AD2d 549; Lee v Goldman, 255 AD2d 366). Thus, the defendant is not entitled to partial summary judgment dismissing the causes of action arising from his treatment of the plaintiff which occurred before March 24, 1997. O’Brien, J. P., Krausman, Goldstein, Schmidt and Crane, JJ., concur.